ON MOTION FOR REHEARING
PER CURIAM.
By order, we granted appellant’s motion for rehearing and withdrew our May 1, 2013 opinion. We reverse and remand for further proceedings. The trial court erred in summarily denying appellant’s facially sufficient motion for postconviction relief without explanation and without attachments. Terry v. State, 970 So.2d 863 (Fla. 4th DCA 2007); Dieudonne v. State, 958 So.2d 516 (Fla. 4th DCA 2007); Anderson v. State, 627 So.2d 1170 (Fla.1993).
The State’s argument that the motion does not satisfy the pleading requirements of Alcorn v. State, 121 So.3d 419 (Fla.2013), may be addressed on remand.

Reversed and remanded.

WARNER, CIKLIN and CONNER, JJ., concur.